1    HEATHER E. WILLIAMS, CA SBN 122664
     Federal Defender
2    HOPE ALLEY, CA SBN 314109
     Assistant Federal Defender
3    Office of the Federal Defender
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
     Attorneys for Defendant
6    SANDRA J. DEBOARD

7
8                            IN THE UNITED STATES DISTRICT COURT

9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                  )   Case No. 1:18-po-00039-SAB
                                                )
12                     Plaintiff,               )   EMERGENCY MOTION FOR
                                                )   TEMPORARY RELEASE
13            vs.                               )
                                                )   EMERGENCY RELIEF REQUESTED
14   SANDRA J. DEBOARD,                         )
                                                )
15                     Defendant.               )
                                                )
16                                              )
                                                )
17
18          Defendant Sandra Deboard, by and through her attorney, Assistant Federal Defender Hope
19   Alley, respectfully moves this Court for an order temporarily releasing Ms. Deboard from custody
20   for the purpose of undergoing an assessment with Kingsview PATHS, an organization that is
21   attempting to link Ms. Deboard with housing. The government has no objection to this motion.
22          As the Court is aware, Ms. Deboard’s prior criminal conduct is a direct result of her being
23   homeless and struggling with mental illness. Luckily in Fresno County, the PATH program with
24   Kings View link individuals with Ms. Deboard’s exact issues with appropriate housing. In order
25   to make these connections, however, the organization needs to conduct an initial assessment of
26   Ms. Deboard. Unfortunately, the person who will conduct this assessment does not have access to
27   the jail. Accordingly, Ms. Deboard requests temporary release from Fresno County Jail so that she
28   may be interviewed by the Kings View representative at the Office of the Federal Defender.
1           Because Ms. Deboard’s detention hearing is set for tomorrow, and the hearing may depend

2    on her access to housing, Ms. Deboard requests that she be released this afternoon at 2 p.m. (or as

3    soon thereafter as Fresno County Jail can accommodate) and return to Fresno County Jail two

4    hours after her release. Ms. Deboard further requests that she be released to the custody of Kevin

5    Mitchel, the on-staff social worker for the Federal Defenders. Mr. Mitchel will walk Ms. Deboard

6    to the Office of the Federal Defender and return her once the assessment has been completed.

7           Based upon the foregoing, Ms. Deboard respectfully requests an order from this Court for

8    her temporary release to undergo an assessment by Kings View. Ms. Deboard asks to be released

9    from Fresno County Jail on December 5, 2018 at 2 p.m. and will return to custody no later than 2

10   hours after her release.

11                                                        HEATHER E. WILLIAMS
                                                          Federal Defender
12
13   Dated: December 5, 2018                              /s/ Hope Alley
                                                          HOPE ALLEY
14                                                        Assistant Federal Defender
                                                          Attorney for Defendant
15                                                        SANDRA DEBOARD

16
17
18
19
20
21
22
23
24
25
26
27

28


                                                     2
1    HEATHER E. WILLIAMS, CA SBN 122664
     Federal Defender
2    HOPE ALLEY, CA SBN 314109
     Assistant Federal Defender
3    Office of the Federal Defender
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
     Attorneys for Defendant
6    SANDRA J. DEBOARD

7
8                            IN THE UNITED STATES DISTRICT COURT

9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                ) Case No. 1:18-po-0039 SAB
                                               )
12                     Plaintiff,              ) ORDER FOR
                                               ) TEMPORARY RELEASE
13            vs.                              )
                                               )
14    SANDRA J. DEBOARD,                       )
                                               )
15                     Defendant.              )
                                               )
16                                             )
                                               )
17
18          Upon consideration of Defendant Sandra Deboard’s motion for temporary release, IT IS
19   HEREBY ORDERED that the motion is GRANTED. Ms. Deboard is released to the custody of
20   Kevin Mitchel for the purpose of undergoing an assessment by a Kings View representative at the
21   Office of the Federal Defender. Ms. Deboard shall be released today at 2:00 p.m. She shall return
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


                                                    3
1    to the Fresno County Jail no later than two hours after her release. While on release, Ms. Deboard

2    is ordered to remain in the care, custody and control of Kevin Mitchel. She is further ordered to

3    abide by all laws during the period of her temporary release.

4
     IT IS SO ORDERED.
5
6
     Dated:    December 5, 2018
                                                         UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28


                                                     4
